NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANA ELIZABETH MENDEZ-DE                         No.    20-70523
MENDEZ; et al.,
                                                Agency Nos.       A099-466-665
                Petitioners,                                      A208-452-463
                                                                  A208-452-464
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**

Before: FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges

      Ana Elizabeth Mendez-De Mendez, and her two sons, natives and citizens of

El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their applications for asylum, withholding of removal, and protection under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, including due process challenges.

Young Sun Shin v. Mukasey, 547 F.3d 1019, 1023 (9th Cir. 2008) (citation

omitted). We deny the petition for review.

       In their counseled opening brief, petitioners argue that the BIA erred in

adopting the IJ’s adverse credibility determination. This argument is unavailing

because the BIA expressly presumed petitioners credible and denied their

applications for asylum, withholding of removal, and protection under CAT on the

merits. Petitioners have waived any challenges to the BIA’s dispositive merits

determinations by failing to raise them in the opening brief, and their asylum,

withholding, and CAT claims therefore fail. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                         2                                      20-70523